EXHIBIT 10.18

 

Execution Version

 

Thoroughbred Horsemen’s Agreement

 

between Colonial Downs, L.P.,

Stansley Racing Corp. and

The Virginia Horsemen’s Benevolent

and Protective Association, Inc.

 

as of January 1, 2005

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

Effective Date and Term of Agreement

2

 

 

 

2.

Exclusive Representation

2

 

 

 

3.

Accounts

3

 

 

 

 

A.

Thoroughbred Partners’ Account

3

 

B.

Horsemen’s Account

4

 

C.

Availability of Information on Accounts

4

 

D.

Distribution of Interest and Other Earnings on Accounts

4

 

 

 

4.

Administration of Accounts

5

 

 

 

 

A.

Amounts To Be Deposited

5

 

B.

Transfers from the Thoroughbred Partners’ Account to the Horsemen’s Account and
Colonial Downs’ Account

5

 

C.

Signal Sales

5

 

D.

Account Wagering

6

 

E.

Virginia Derby

6

 

F.

Virginia Turf Festival Stakes Races

6

 

G.

National Thoroughbred Racing Association (“NTRA”) Dues

7

 

H.

Stakes Race Purses

8

 

I.

Administrative Fee

8

 

J.

Other Legalized Wagering

8

 

 

 

5.

Purse Mechanics

9

 

 

 

 

A.

Purse Schedules and Condition Books

9

 

B.

Funding of Purses

9

 

C.

Overpayment of Purses

10

 

D.

Underpayment of Purses

10

 

E.

Purse Notices

11

 

F.

Collection of Nomination, Starter and Similar Fees

11

 

 

 

6.

Number of Days of, and Dates and Average Daily Purses for, Live Thoroughbred
Racing

12

 

 

 

7.

Races and Awards for Virginia-Bred, Virginia-Owned and Virginia-Sired Horses

13

 

 

 

8.

Satellite Wagering Facility Expansion

13

 

 

 

 

A.

Licensing and Opening of New SWFs in Henry County and Scott County

14

 

B.

Distribution of Funds from the Henry County SWF and the Scott County SWF

15

 

--------------------------------------------------------------------------------


 

 

C.

Chesapeake SWF

16

 

D.

SWF Referenda in Northern Virginia

17

 

E.

Additional SWFs in the Central-Southside Virginia Region

18

 

F.

Funding of Virginia Turf Festival

19

 

G.

Incorporation of Terms in SWF Licenses

20

 

 

 

9.

Stalls and Track Facilities

20

 

 

 

 

A.

Availability of Stalls and Track Facilities Before, During and After Race
Meetings

20

 

B.

Vendors

21

 

C.

Stall Applications

21

 

D.

Racetrack Kitchen

23

 

E.

VHBPA Accommodations

23

 

 

 

10.

Racing Committee

23

 

 

 

11.

Representations and Warranties

24

 

 

 

 

A.

VHBPA

24

 

B.

Colonial Downs

25

 

 

 

12.

Racing Officials

26

 

 

 

13.

Governmental Approval

26

 

 

 

14.

Authorization for Out-of-State Simulcasting

26

 

 

 

15.

Copies of Documents; Database

27

 

 

 

16.

Horsemen’s Backstretch Improvements and Programs

27

 

 

 

17.

Right to Terminate

28

 

 

 

18.

Indemnification

29

 

 

 

19.

Mediation; Arbitration

29

 

 

 

 

A.

Attempt to Resolve Disputes

29

 

B.

Administration

29

 

C.

Notice to Arbitrate

30

 

D.

Selection of Arbitrator(s)

30

 

E.

Pre-Hearing Conference

30

 

F.

Discovery

30

 

G.

Additional Conference

32

 

H.

Arbitration Hearing

32

 

I.

Arbitration Award

33

 

J.

Default

33

 

K.

Costs

33

 

ii

--------------------------------------------------------------------------------


 

20.

Contribution Adjustments

34

 

 

 

 

A.

Changes in Applicable Law

34

 

B.

Changes in MVRC Management Fee

35

 

C.

Termination of Management Fee

36

 

D.

Duration

36

 

 

 

21.

Consents, Approvals, Agreements or Assurances

36

 

 

 

22.

Counterparts

36

 

 

 

23.

Notices

37

 

 

 

24.

Waivers

38

 

 

 

25.

Applicable Law; Venue

38

 

 

 

26.

Headings

38

 

 

 

27.

Severability

38

 

 

 

28.

Entire Agreement; Modification

39

 

 

 

29.

Conditions Precedent to Effectiveness of this Agreement

39

 

 

 

Exhibit A

Form of Trust Agreement

 

 

 

 

Exhibit B

Annual Transfers of Funds from Thoroughbred Partners’ Account to Horsemen’s
Account

 

 

 

 

Exhibit C

Anticipated Development Schedule

 

 

 

 

Exhibit D

Central Southside Virginia Region

 

 

iii

--------------------------------------------------------------------------------


 

THOROUGHBRED HORSEMEN’S AGREEMENT

 

THIS AGREEMENT is entered into as of this 1st day of January 2005 by and among
COLONIAL DOWNS, L.P., a Virginia limited partnership, STANSLEY RACING CORP., a
Virginia corporation (collectively, “Colonial Downs”), and the VIRGINIA
HORSEMEN’S BENEVOLENT AND PROTECTIVE ASSOCIATION, INC., a Virginia
not-for-profit corporation (the “VHBPA”).

 

WHEREAS, Colonial Downs owns and operates in New Kent County, Virginia, the
facility known as the Colonial Downs racetrack (the “Racetrack”) and six
satellite wagering facilities located in Brunswick, Chesapeake, Hampton,
Richmond (Broad Street), Richmond (Hull Street), and Vinton, Virginia (the
“SWFs”);

 

WHEREAS, the VHBPA is a trade organization composed of owners, trainers,
owner-trainers, and owner-breeders of thoroughbred race horses (its “Members”);

 

WHEREAS, the VHBPA provides benevolence programs and other services for its
Members and their employees and other participants in thoroughbred horse racing
who are and will be engaged in live racing at the Racetrack (such racing a “Race
Meeting”);

 

WHEREAS, the Maryland-Virginia Racing Circuit, Inc. (“MVRC”), a subsidiary of
Maryland Jockey Club, manages the Racetrack and SWFs pursuant to an Amended and
Restated Management and Consulting Agreement, effective January 15, 1999, as
amended (the “Management and Consulting Agreement”);

 

WHEREAS, the parties hereto desire to continue and enhance a close and
understanding relationship among owners and trainers of thoroughbred race horses
(the “Horsemen”), including VHBPA Members, the VHBPA, Colonial Downs, and the
public;

 

--------------------------------------------------------------------------------


 

WHEREAS, the parties have entered into the Thoroughbred Horsemen’s Agreement,
dated as of December 23, 2002, as amended by a First Amendment thereto, dated as
of January 1, 2004 (as so amended, the “Existing Agreement”), portions of which
expired on midnight on December 31, 2004 and other portions which continue to
remain in effect; and

 

WHEREAS, the parties desire to expand the network of SWFs throughout the
Commonwealth of Virginia beyond the six existing SWFs and the currently
statutorily authorized ten SWFs to support more days of live quality
thoroughbred racing at the Racetrack, including the promotion and development of
a Virginia Turf Festival; and

 

WHEREAS, the parties agree that a goal of achieving $200,000,000 of total
thoroughbred handle (which is approximately 50 days of live thoroughbred racing
at current purse levels) within three years from the effective date of this
Agreement is reasonable and desire to set forth certain actions intended to lead
to the achievement of this goal to which they are committed.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties desiring to be legally bound agree as follows:

 

1.                                       Effective Date and Term of Agreement. 
Upon the satisfaction or waiver of all conditions set forth in Section 29
hereof, this Agreement shall become effective as of 12:01 a.m. on January 1,
2005, and shall remain in effect through midnight on December 31, 2007 (the
“Term”), unless otherwise terminated as provided herein, with the exception of
Subsections 4.B. and F., Section 8, and Section 20, which shall continue in
effect as stated therein.

 

2.                                       Exclusive Representation.  During the
Term of this Agreement, the VHBPA shall be the exclusive representative of its
Members with respect to the matters set forth herein.  The VHBPA hereby warrants
and represents that it is the Horsemen’s organization representing a

 

2

--------------------------------------------------------------------------------


 

majority of the Horsemen racing at the Racetrack, and Colonial Downs hereby
recognizes it as such.

 

3.                                       Accounts.

 

A.                                   Thoroughbred Partners’ Account.  Colonial
Downs and the VHBPA currently maintain an account at the Middleburg, Virginia
branch of BB&T Bank, N.A. (the “Thoroughbred Partners’ Account” or the
“Account”).  The parties agree that the financial institution(s) at which the
Thoroughbred Partners’ Account is maintained may be changed at any time by
agreement of the parties.  Colonial Downs and the VHBPA agree that all funds
maintained in the Thoroughbred Partners’ Account are funds that are to be
maintained in trust on behalf of and for the benefit of Horsemen, less those
funds to be distributed to Colonial Downs, as provided herein, and distributed
according to regulations promulgated by the Virginia Racing Commission (the
“Commission”) from time to time or by agreement between the parties to this
Agreement.  In furtherance of such purpose, the parties hereto have executed the
trust agreement attached as Exhibit A and have had the Thoroughbred Partners’
Account designated a trust account by the financial institution at which the
Thoroughbred Partners’ Account is maintained.  The parties shall take similar
steps to have the Thoroughbred Partners’ Account designated as a trust account
by any other financial institution(s) to which the Account is moved.  In
addition, either party may elect upon written notice to the other party to have
a third-party trustee, acceptable to both parties, appointed as trustee of the
Account.  All interest and other earnings whatsoever on the amounts paid or
deposited into the Thoroughbred Partners’ Account shall accrue solely to the
benefit of the Thoroughbred Partners’ Account.  All funds paid or deposited into
the Thoroughbred Partners’ Account (i) shall be invested in an interest-bearing
account that

 

3

--------------------------------------------------------------------------------


 

provides market rates of return, or government or bank securities, and
(ii) shall be used for purses and for such other purposes as the parties may
agree and the Commission may approve.

 

B.                                     Horsemen’s Account.  Monies payable to
Horsemen as purses under this Agreement shall be deposited from the Thoroughbred
Partners’ Account into a separate account (the “Horsemen’s Account”) as needed
to pay purses.  The amounts to be transferred from the Thoroughbred Partners’
Account to the Horsemen’s Account are set forth herein.  The transfer of funds
from the Thoroughbred Partners’ Account to the Horsemen’s Account shall be made,
and the appropriate portions of purse money shall be made available to the
earners thereof, within seventy-two (72) hours (dark days and Sundays excluded)
after the result of the race in which such money was earned has been declared
official; provided, that in the event of any dispute as to the result of a race
due to a drug test or other regulatory inquiry, the purse money shall not be
made available until final resolution of the dispute by the stewards, the
Commission or the courts, as the case may be.  No portion of such money payable
as purses to any earner thereof (other than jockey and gate fees) shall be
deducted by Colonial Downs unless requested in writing by the person to whom
such monies are payable or his duly authorized representative or as required by
order of the stewards or a court.

 

C.                                     Availability of Information on Accounts. 
The Thoroughbred Partners’ Account and the Horsemen’s Account and the investment
or deposit schedules of Colonial Downs with respect to such accounts during any
Race Meeting shall be subject to examination at any reasonable time by the
President of the VHBPA or his or her designee.

 

D.                                    Distribution of Interest and Other
Earnings on Accounts.  Interest and any other earnings on the Thoroughbred
Partners’ Account and Horsemen’s Account shall be distributed fifty percent
(50%) thereof to each of (a) Colonial Downs, to help defray the costs of

 

4

--------------------------------------------------------------------------------


 

maintaining such accounts, including, but not limited to, the Horsemen’s
bookkeeper and any third-party trustee fees; and (b) the VHBPA for the benefit
of Horsemen in its sole and absolute discretion.

 

4.                                       Administration of Accounts.

 

A.                                   Amounts To Be Deposited.  Colonial Downs
shall deposit into the Thoroughbred Partners’ Account the amounts specified in
paragraph 13 of § 59.1-369 of the Code of Virginia and shall deposit into the
Horsemen’s Account the amounts specified for purses in Subsections D(1) and
G(1) of § 59.1-392 of the Code of Virginia.

 

B.                                     Transfers from the Thoroughbred Partners’
Account to the Horsemen’s Account and Colonial Downs’ Account.  With respect to
all deposits to the Thoroughbred Partners’ Account derived from handle at all
satellite wagering facilities, the parties agree that transfer of funds from the
Thoroughbred Partners’ Account to the Horsemen’s Account shall be made as set
forth in Exhibit B hereto, subject to the terms and conditions set forth in
Section 8 hereof, and shall continue for the term of Colonial Downs’ licenses
for such facilities. The balance of all deposits to the Thoroughbred Partners’
Account derived from handle at all satellite wagering facilities after giving
effect to the foregoing sentence shall be transferred to an account designated
by Colonial Downs.

 

C.                                     Signal Sales.  For 2005, 2006, and 2007
Colonial Downs shall deposit into an account designated and exclusively
controlled by the VHBPA fifty percent (50%) of all revenues it receives from the
sale of its live thoroughbred race signal to entities outside Virginia less
twenty-one percent (21%) of such amount to cover Colonial Downs’ direct
operational costs associated with that sale.  Revenues from signal sales shall
be based on information provided by

 

5

--------------------------------------------------------------------------------


 

Colonial Downs to the VHBPA using accounting practices generally accepted in the
horse racing industry.

 

D.                                    Account Wagering.  Neither Colonial Downs
nor the VHBPA shall enter into an agreement, without the prior written consent
of the other, which consent shall not be unreasonably withheld, delayed or
conditioned, regarding telephone account or other electronic media wagering
systems pursuant to which Colonial Downs or the VHBPA would receive any fee from
any advance deposit account wagering licensee or any other telephone or other
electronic media account wagering entities for the right to accept wagers from
account holders located in Virginia on thoroughbred races simulcast from within
or outside of Virginia.  The foregoing sentence shall not apply to Colonial
Downs’ existing and future agreements for the sale of its live thoroughbred
racing signals to simulcast venues to which the VHBPA’s consent is governed by
Section 14 of this Agreement.

 

E.                                      Virginia Derby and the Colonial Turf
Cup.  Colonial Downs and the VHBPA agree that the purse for the Virginia Derby
for 2005 shall be $750,000, which shall consist of $600,000 contributed from the
Thoroughbred Partners’ Account and $150,000 contributed by Colonial Downs or its
affiliates.  The purse for the Colonial Turf Cup for 2005 shall be $500,000, all
of which shall be contributed from the Thoroughbred Partners’ Account.  Any
funds generated by sponsorship(s) or promotional fees paid to Colonial Downs
with respect to the Virginia Derby, from whatever source derived, shall be paid
in their entirety to the Thoroughbred Partners’ Account in addition to the
amounts specified in Subsection A of this Section , unless the parties agree
otherwise

 

F.                                      Virginia Turf Festival Stakes Races. 
Colonial Downs desires to continue to develop a premier event for turf course
racing in order to distinguish itself as the Mid-Atlantic

 

6

--------------------------------------------------------------------------------


 

center for thoroughbred turf racing.  To achieve this goal, Colonial Downs
desires to continue to structure a series of stakes races in conjunction with
the Virginia Derby in order to develop more fully the Virginia Turf Festival. 
The Virginia Turf Festival shall consist of high quality races.  For 2005, total
stake purses for the Virginia Turf Festival shall be $1,700,000, which shall
include the Virginia Derby ($750,000), the Colonial Turf Cup ($500,000), the All
Along Breeder’s Cup Stakes ($200,000), the Virginia Oaks ($200,000), the Zeke
Ferguson Memorial ($50,000), and such other races as the parties agree.  For
2006 and 2007, total stake purses for the Virginia Turf Festival shall increase
by $750,000 to $2,450,000, which shall include the Virginia Derby ($1,000,000
with $150,000 contributed by Colonial Downs or its affiliates in 2006, and no
contribution from Colonial Downs or its affiliates in 2007), the Colonial Turf
Cup ($1,000,000), the All Along Breeder’s Cup Stakes ($200,000), the Virginia
Oaks ($200,000), and the Zeke Ferguson Memorial ($50,000); provided that
forty-one and one-half percent (41.5%) of additional purse money provided by the
Richmond (Hull Street SWF), the SWFs in Chesapeake (for combined handle in
excess of $22,347,000), the new SWFs in the Central-Southside Region (including,
but not limited to, the Vinton SWF, the Henry County SWF, and the Scott County
SWF), and any Northern Virginia SWFs equals or exceeds $750,000 in calendar year
2006 and $900,000 in calendar year 2007. For 2006 and 2007, the first $750,000
and $900,000, respectively, of such additional purse money shall be used to fund
the increase in purses for the Virginia Derby and the Colonial Turf Cup.  For
2006 and 2007, purse money contributions in excess of $750,000 and $900,000,
respectively, as calculated and referred to above, shall be used to fund
overnight purses.

 

G.                                     National Thoroughbred Racing Association
(“NTRA”) Dues.  The VHBPA may, in its discretion, designate a portion of the
funds deposited into the Thoroughbred

 

7

--------------------------------------------------------------------------------


 

Partners’ Account to be paid as the VHBPA’s dues payable to the NTRA.  If so
designated, those dues shall be paid from funds available in the Thoroughbred
Partners’ Account.

 

H.                                    Stakes Race Purses.  The percentage of the
purse monies available under Subsections A through F of this Section, excluding
promotional fees and sponsorships, to be paid to Horsemen participating in
stakes races held at the Racetrack shall be limited to twenty percent (20%) of
the total purses paid unless the VHBPA in its sole and absolute discretion
consents to a higher percentage.  Such consent shall be granted by the VHBPA as
necessary to assist Colonial Downs in its attempts to maintain and improve the
graded status of the Virginia Derby and is hereby granted to develop the
Virginia Turf Festival as set forth in Sections 4.F. and 6 hereof.

 

I.                                         Administrative Fee.  The
administrative fee paid to the VHBPA for services rendered to Horsemen as the
majority Horsemen’s group shall be as provided in Subsection S of § 59.1-392 of
the Code of Virginia.  The parties shall agree on advance payments of the
administrative fee between live thoroughbred Race Meetings at the Racetrack in
recognition of the VHBPA’s year-round service to Horsemen, obligations with
respect to Horsemen’s interests before the Commission, and the VHBPA’s efforts
to assist Colonial Downs on legislative issues.

 

J.                                        Other Legalized Wagering.  Except as
otherwise specifically provided herein, in the event that wagers other than on
thoroughbred horse racing, including, but not limited to, the sale of lottery
tickets and/or participation in other wagering enterprises at the Racetrack
and/or the SWFs (but excluding any use of the Racetrack or SWFs for charitable
gaming that does not result in net revenue for Colonial Downs above fair market
rent for the facilities), are authorized by legislative action and a portion of
the proceeds is provided by that legislation for thoroughbred racing, the
parties shall be bound by the allocations in such

 

8

--------------------------------------------------------------------------------


 

legislation.  In the event the allocation of revenues is not addressed by such
legislative action, the parties shall negotiate in good faith a written
agreement governing the allocation between them of the revenues to be received
for thoroughbred racing from that legislative action.

 

5.                                       Purse Mechanics.

 

A.                                   Purse Schedules and Condition Books. 
Colonial Downs shall use its reasonable judgment to estimate attendance,
pari-mutuel handle and breakage for thoroughbred racing. Using that information
and after consultation with a designated representative of the VHBPA, Colonial
Downs shall establish a tentative average daily overnight purse schedule and a
tentative stakes purse schedule for each Race Meeting in accordance with the
terms of this Agreement.  Colonial Downs shall exercise reasonable care to avoid
significant underpayments or overpayments of purses at all Race Meetings. 
Colonial Downs shall send to the VHBPA its first condition book and proposed
purse schedules for each Race Meeting before they are sent to the printer.

 

B.                                     Funding of Purses.

 

(1)                                  Colonial Downs shall pre-fund to the
Thoroughbred Partners’ Account the sum needed in 2005, and up to $1.7 million of
the sums needed each year in 2006, and 2007, to pay the purse amounts for the
days of live thoroughbred racing, as determined in Section 6 below, if there is
a temporary shortfall in that Account.  The amount of such pre-funding shall
bear interest at the prime rate (as announced from time to time in the Eastern
edition of the Wall Street Journal) plus 0.25%.  Any funds provided pursuant to
this Subsection, and interest accruing thereon prior to October 15 of any year,
shall be repaid to Colonial Downs from funds accruing to the Thoroughbred
Partners’ Account for the remainder of the calendar year in which such funds are
provided on a “first dollar in first dollar out” basis and, if there is

 

9

--------------------------------------------------------------------------------


 

any pre-funded sum that has not yet been repaid by the end of that calendar
year, from funds accruing to the Thoroughbred Partners’ Account commencing on
January 1 of the following calendar year on a “first dollar in first dollar out”
basis.  Any interest on any funds provided pursuant to this Subsection by
Colonial Downs that accrues on or after October 15th of any given year shall be
borne by Colonial Downs.

 

(2)                                  The VHBPA and Colonial Downs agree to use
all reasonable efforts, including recommendations to the Virginia Racing
Commission for race days and purses and the use of portions of increased revenue
resulting from the opening of SWFs in Richmond (Hull Street), Vinton, and other
locations in 2005 and thereafter, to reduce and eliminate temporary shortfalls
as described above.

 

C.                                     Overpayment of Purses.  Colonial Downs
and the VHBPA shall cooperate to the fullest extent possible to avoid
overpayment of purses to Horsemen as of the end of any year during the Term of
this Agreement.  If Colonial Downs makes an overpayment in excess of the amount
computed under Section 4 hereof, the overpayment shall be repaid to Colonial
Downs from funds accruing to the Thoroughbred Partners’ Account commencing on
January 1 of the following calendar year on a “first dollar in first dollar out”
basis.

 

D.                                    Underpayment of Purses.  During any Race
Meeting, Colonial Downs shall increase purses as reasonable and appropriate
based upon deposits to the Horsemen’s Account pursuant to Subsections D(1) and
G(1) of § 59.1-392 of the Code of Virginia to minimize the possibility of
underpayment of purses to Horsemen.  Colonial Downs shall use its reasonable
best efforts to help assure that there are no underpayments of purses at any
Race Meeting based upon deposits to the Horsemen’s Account pursuant to
Subsections D(1) and G(1) of § 59.1-392 of the Code of Virginia.

 

10

--------------------------------------------------------------------------------


 

E.                                      Purse Notices.  The pari-mutuel handle,
pari-mutuel handle commission, and purse distribution figures, as well as the
percentage figures that represent the relationship between purses and the total
of pari-mutuel income and breakage shall be posted on the bulletin board in the
Racing Secretary’s office each day of a Race Meeting.

 

F.                                      Collection of Nomination, Starter and
Similar Fees.  Colonial Downs shall use its commercially reasonable efforts to
collect promptly all nomination, starter and similar fees that are, or prior to
2002 were, incurred by participants.  If such fees attributable to the 2002,
2003, 2004, 2005, 2006 and 2007 Race Meetings remain unpaid six months after the
conclusion of the relevant Race Meeting, then Colonial Downs shall be entitled
to assign the accounts receivable for such fees to the VHBPA for collection and
to be reimbursed from the Thoroughbred Partners’ Account for the aggregate
amount of such fees; provided, however, that fees arising from nominations or
entries which the parties agree, acting reasonably and in good faith, were
accepted by the Racing Secretary for promotional or marketing purposes shall not
be included in the amounts for which reimbursement is sought and shall not be
assigned to the VHBPA.  Anything contained in this Subsection F to the contrary
notwithstanding, Colonial Downs shall not be entitled to reimbursement for any
fee for which Colonial Downs has not met the following requirements:
(i) Colonial Downs shall have invoiced the debtor at least three times between
the close of the Race Meeting during which the debt was incurred and the end of
the calendar year in which that Race Meeting was conducted, and (ii) Colonial
Downs shall have furnished written notice to the VHBPA of the debtor’s name,
address, and the amount owed by that debtor within ninety (90) days of the close
of the Race Meeting at which the debt was incurred.

 

11

--------------------------------------------------------------------------------


 

6.                                       Number of Days of, and Dates and
Average Daily Purses for, Live Thoroughbred Racing.  Not less than thirty (30)
days prior to the deadline for submission to the Commission, Colonial Downs and
the VHBPA shall make reasonable efforts to agree upon the number of days of, and
the dates and average daily purses for, live thoroughbred racing at the
Racetrack for the following calendar year, and shall then present such agreed
upon schedule and average daily purses to the Commission for approval.  Such
schedule shall take into account the average daily purses for the Virginia Turf
Festival and the amount that shall be applied to reduce the need for Colonial
Downs’ funding pursuant to Subsection 5.B. hereof.   If the parties are unable
to agree upon a particular number of days of, dates for and/or average daily
purses for live thoroughbred racing for any such calendar year, Colonial Downs
shall submit to the Commission its requested number of days of, dates for and/or
average daily purses for live thoroughbred racing for that calendar year, and
the VHBPA shall also convey to the Commission its requested number of days of,
dates for and/or average daily purses for live thoroughbred racing for that
calendar year.  For 2005, Colonial Downs and the VHBPA submitted a request to
the Commission for forty (40) days of thoroughbred racing, with average daily
purses of at least $200,000 per day, to be conducted from June 17 to August 9,
2005 at the Racetrack.  Such request was approved by the Commission.  For 2006,
Colonial Downs and the VHBPA agree to submit a request to the Commission for at
least forty-two (42) days of thoroughbred racing, with average daily purses of
at least $200,000 per day, including the Virginia Turf Festival, provided that
on or before November 15, 2005, purse projections for the twelve months of
calendar 2006 support such a request.  Similarly, if on or before November 15,
2006, purse projections for the twelve months of calendar 2007 support it,
Colonial Downs and the VHBPA shall request fifty (50) days of thoroughbred
racing in 2007 with average daily purses of at least $200,000, including the

 

12

--------------------------------------------------------------------------------


 

Virginia Turf Festival.  A Turf Festival Planning Committee made up of
representatives from Colonial Downs, the VHBPA, the MVRC, and the Virginia
Breeders Fund shall assist the parties in formulating the details of the 2006
and 2007 race dates request to be submitted to the Commission for its approval
(such request to be consistent with the terms and provisions of Section 4.F. and
this Section) and shall consider what improvements, if any, may be necessary to
the Racetrack’s facilities to support and promote the Virginia Turf Festival.

 

7.                                       Races and Awards for Virginia-Bred,
Virginia-Owned and Virginia-Sired Horses.  Colonial Downs shall include in its
condition book opportunities to race for Virginia-bred, Virginia-owned and
Virginia-sired thoroughbred horses, including those that typically race for
lower purses as well as those that typically race for higher purses.  To the
extent reasonably possible, in filling races, Colonial Downs shall give
preference to Virginia-bred, Virginia-owned,  and Virginia-sired horses that are
stabled at the Racetrack or elsewhere in Virginia.  Awards from the Virginia
Breeders Fund for Virginia-bred, Virginia-owned and Virginia-sired horses shall
continue to be distributed according to guidelines approved by the Commission.

 

8.                                       Satellite Wagering Facility Expansion. 
Colonial Downs and the VHBPA agree that a greater dollar volume in annual handle
is necessary to increase the number of days of quality thoroughbred racing in
Virginia, and that increased handle will most likely occur by opening additional
SWFs beyond the six existing SWFs.  The parties further agree that a goal of
achieving $200,000,000 of total thoroughbred handle (which is approximately 50
days of live thoroughbred racing at current purse levels) within three years
from the effective date of this Agreement is reasonable and desire to set forth
certain actions intended to lead to the achievement of this goal to which they
are committed.  Accordingly, the parties agree:

 

13

--------------------------------------------------------------------------------


 

A.                                   Licensing and Opening of New SWFs in Henry
County and Scott County.  Colonial Downs shall pursue simultaneously the opening
of new SWFs in Henry County and Scott County as set forth herein, either one of
which may open before the other.

 

(1)                                  Colonial Downs shall open in 2005 a new SWF
in each of Henry County and Scott County, subject to Force Majeure Events (as
defined herein).  Upon approval of this Agreement by the Commission, Colonial
Downs shall seek to secure sites and address any concerns relating to compliance
with all municipal laws and regulations (including zoning compliance).  Upon
securing sites and satisfying all applicable municipal laws and regulations,
Colonial Downs shall apply expeditiously to the Commission for owner’s and
operator’s licenses for the two new SWFs.  Upon issuance of the licenses,
Colonial Downs shall immediately commence build out or construction of the new
SWFs and prosecute completion using all commercially reasonable means.  It is
anticipated that the new SWFs will open no later than four to six months after
the Commission issues Colonial Downs licenses to own and operate each new SWF,
subject to Force Majeure Events.  An anticipated development schedule is set
forth in Exhibit C hereto.

 

(2)                                  “Force Majeure Events” shall mean: 
(a) acts of God (including flood, landslide, earthquake, hurricane, or tornado);
(b) delay caused by acts or neglect of the Commission or the Commonwealth in
issuing required permits or other administrative approvals regarding Colonial
Downs’ proposed SWF; (c) acts of war or terrorism; (d) strikes or labor disputes
affecting the proposed SWF; (e) any legal action initiated by third parties that
challenges any permit, approval, license, or similar governmental action that is
necessary for the renovation, construction, or operation of an SWF or any such
action initiated by Colonial Downs to overturn a ruling denying any permit,
approval, license, or similar necessary governmental

 

14

--------------------------------------------------------------------------------


 

action; (f) materially adverse weather conditions at the site not reasonably
anticipated; (g) fire or other unavoidable casualties at the site; (h) Colonial
Downs’ inability to obtain materials or the unavailability of specified
materials where there are no reasonable substitutes available or no alternative
methods or means available of obtaining such materials on a timely basis;
(i) construction delays caused by subsurface or otherwise concealed physical
conditions at the site differing materially from those indicated in the plans
and specifications, or from those originally encountered, which were not
ascertainable by Colonial Downs prior to the grant of the licenses; and (j)
delays caused solely by the failure of any governmental agency, department, or
organization to timely issue building permits or other construction-related
permits that could not be secured prior to the date of the licenses or to timely
perform inspections that cannot be completed prior to construction on matters
necessary for the proper execution and completion of the work necessary to build
or complete the SWF, provided that Colonial Downs has taken all actions
reasonably available to it, including the filing and aggressive prosecution of
legal action, to compel such agencies, departments, or organizations to issue
such permits and to timely perform such inspections.

 

(3)                                  The deadlines specified in this
Subsection A shall be suspended for each day that a delay specified in this
Subsection A(2) occurs and continues, provided that Colonial Downs exercises all
reasonable diligence during such time to overcome the delay.

 

B.                                     Distribution of Funds from the Henry
County SWF and the Scott County SWF.  Colonial Downs and the VHBPA agree to
distribute funds from the Thoroughbred Partners’ Account in such a fashion as
set forth in Exhibit B hereto with respect to the Henry County SWF and the Scott
County SWF.  If Colonial Downs is unsuccessful in 2005 in opening the second
Chesapeake SWF referred to below, other than as a result of Force Majeure
Events,

 

15

--------------------------------------------------------------------------------


 

then the Richmond (Hull Street) SWF, the Vinton SWF, the Henry County SWF, and
the Scott County SWF shall be treated as “All Other SWFs” for purposes of the
distribution of funds from the Thoroughbred Partners’ Account as set forth in
Exhibit B hereto until the second Chesapeake SWF opens.  Once the second
Chesapeake SWF opens, the effective contribution rates for the Richmond (Hull
Street) SWF, the Vinton SWF, the Henry County SWF, the Scott County SWF, the
existing Chesapeake SWF, and the second Chesapeake SWF shall be as set forth in
Exhibit B hereto and shall continue for the term of Colonial Downs’ licenses for
such facilities.

 

C.                                     Chesapeake SWF.  Pursuant to Section 8 of
the Existing Agreement, Colonial Downs is obligated to relocate the existing
Chesapeake SWF to a location closer to Virginia Beach, subject to Force Majeure
Events, on or before December 31, 2005.  The VHBPA and Colonial Downs agree that
Colonial Downs will satisfy this obligation by opening an additional Chesapeake
SWF before December 31, 2005 (the “Second Chesapeake SWF”).  Colonial Downs has
applied to the Commission for owner’s and operator’s licenses for the Second
Chesapeake SWF.  Upon issuance of the licenses, Colonial Downs shall immediately
commence build out or construction of the Second Chesapeake SWF and prosecute
completion using all commercially reasonable means.  It is anticipated that the
Second Chesapeake SWF will open no later than four to six months after the
Commission issues Colonial Downs licenses to own and operate the Second
Chesapeake SWF.  If Colonial Downs opens a Second Chesapeake SWF in 2005,
Colonial Downs and the VHBPA agree to distribute funds from the Thoroughbred
Partners’ Account in such a fashion as set forth in Exhibit B hereto with
respect to the existing Chesapeake Facility and the Second Chesapeake SWF.  If
Colonial Downs is unsuccessful in opening the Second Chesapeake SWF in 2005
(other than as a result of Force Majeure events), no handle generated at the
existing Chesapeake SWF shall be included in the calculation of the

 

16

--------------------------------------------------------------------------------


 

$22,375,000 threshold set forth on Exhibit B until such time as the Second
Chesapeake SWF opens for business.  The effective contribution rates for the
existing Chesapeake Facility and the Second Chesapeake SWF set forth in
Exhibit B hereto shall continue for the term of Colonial Downs’ licenses for
such facilities.

 

D.                                    SWF Referenda in Northern Virginia.  In
2005 Colonial Downs and the VHBPA shall organize an industry task force to
explore strategies for a successful statutory referendum in Northern Virginia
with the goal of conducting at least one Northern Virginia statutory referendum
by December 31, 2007. For purposes of this Agreement Northern Virginia is
defined as the counties of Loudoun, Prince William, Fairfax, Arlington, and
Fauquier, the cities of Manassas, Manassas Park, Fairfax City, Falls Church, and
Alexandria and the towns with population of 5,000 or more located within the
foregoing counties.

 

(1)                                  Upon winning a referendum in Northern
Virginia, Colonial Downs shall use its commercially reasonable efforts to apply
expeditiously for licenses to own and operate an SWF in the locality in which
the referendum was won; provided, however, if more than one referendum is won in
adjacent localities or in localities in which two SWFs would compete with each
other, Colonial Downs shall be obligated to apply for licenses in only one such
locality.  Upon the grant of the licenses, Colonial Downs shall use its
commercially reasonable efforts to open the licensed facility expeditiously.

 

(2)                                  Colonial Downs and the VHBPA agree to
distribute funds from the Thoroughbred Partners’ Account in such a fashion as
set forth in Exhibit B hereto for any SWF opened by Colonial Downs in Northern
Virginia, as defined above, during the three-year period commencing on the
effective date of this Agreement.

 

17

--------------------------------------------------------------------------------


 

E.                                      Additional SWFs in the Central-Southside
Virginia Region.  Colonial Downs shall conduct two referenda during the period
from January 1, 2005 to December 31, 2006, and one referendum during the period
from January 1, 2007 to December 31, 2007 in the Central-Southside Virginia
region as set forth in Exhibit D hereto (the “Central-Southside Virginia
Region”); provided however, upon thoroughbred handle (live plus SWF) equaling or
exceeding $200,000,000, Colonial Downs’ obligations to conduct additional
referenda in the Central-Southside Virginia Region shall automatically
terminate.  Colonial Downs’ obligation to conduct the foregoing referenda in the
time periods specified shall be temporarily suspended, but not terminated, for
each year in which there are no statutorily authorized SWFs available for
initial licensing.

 

(1)                                  If Colonial Downs conducts and wins such a
referendum it shall proceed in the manner described in Section 8.D (1) hereof
with respect to such referendum.  Upon the opening of any SWF in
Central-Southside Virginia Region, Colonial Downs and the VHBPA agree to
distribute funds from the Thoroughbred Partners’ Account in such a fashion as
set forth in Exhibit B hereto for any SWF in the Central-Southside Virginia
Region for which a license application has been made within the eight-year
period commencing on the effective date of this Agreement or, if later, the date
on which all conditions set forth in Section 29 are satisfied or waived.

 

(2)                                  On or before December 1, 2006, and on or
before each December 1 thereafter, the parties shall determine if Colonial Downs
has conducted the minimum number of referenda required by this agreement.  In
the event Colonial Downs fails to conduct the three Central-Southside referenda
in the time periods specified above, the contribution rate for thoroughbred
handle to the payment of purses set forth in Exhibit B hereto shall be suspended
for

 

18

--------------------------------------------------------------------------------


 

all SWFs operating in the Central-Southside Virginia Region and for the Richmond
(Hull Street) SWF, the existing Chesapeake SWF, and the Second Chesapeake SWF,
and the purse contribution rate shall be that specified in Exhibit B hereto for
“All Other SWFs” until such time as Colonial Downs conducts the number of
referenda specified in this Subsection E regardless of the time periods
specified above (e.g. conducting an additional referendum in 2007 after
conducting only one in the period from January 1, 2005 to December 31, 2006). 
Upon Colonial Downs conducting the specified number of referenda, the purse
contribution rates shall be reinstated to the rates set forth in Exhibit B
hereto for SWFs located in Central-Southside Virginia Region, the Richmond (Hull
Street) SWF, the existing Chesapeake SWF, and the Second Chesapeake SWF. No
adjustment (either higher or lower) to the purse contribution rate shall be
retroactive.

 

F.                                      Funding of Virginia Turf Festival.  The
amount of purse funds devoted to the Virginia Turf Festival shall increase by an
amount equal to between thirty-three percent (33%) and fifty percent (50%) of
additional purse money provided by the Richmond (Hull Street) SWF, the SWFs in
Chesapeake (for combined handle in excess of $22,375,000), new SWFs in the
Central-Southside Virginia Region, including, but not limited to, the Vinton
SWF, the Henry County SWF, and the Scott County SWF, and any Northern Virginia
SWFs.  Such funding of the Virginia Turf Festival shall continue for the term of
Colonial Downs’ licenses for the foregoing facilities.  For 2006 and 2007, the
parties have agreed to the allocation of such additional purse funds to the
Virginia Turf Festival and overnight purses as set forth in Section 4.F.  Such
allocation shall be applicable only for 2006 and 2007, unless the parties
otherwise agree.  The allocation of days for the Virginia Turf Festival and
purses per day shall be based on the goal of maintaining an average purse per
day for the Virginia Turf Festival within the top

 

19

--------------------------------------------------------------------------------


 

five percent (5%) of purses per day at thoroughbred racetracks nationally. 
Colonial Downs may supplement the purses for the Virginia Turf Festival from its
own funds, in its sole discretion, to achieve this purse per day result.  For
2006 and 2007, the parties have agreed to seek a Virginia Turf Festival on the
terms set forth in Sections 4.F. and 6.  Thereafter, upon the Virginia Turf
Festival growing to ten (10) days under the foregoing criteria, following
discussions with the Turf Festival Planning Committee (established pursuant to
Section 6 hereof), Colonial Downs may separate the Virginia Turf Festival from
the summer thoroughbred meet, in which event the Virginia Derby may cease to be
included in the Virginia Turf Festival, in Colonial Downs’ discretion, and
remain a part of the summer meet.  Funding for the Virginia Turf Festival shall
remain at the levels set forth herein, however, in such event.

 

G.                                     Incorporation of Terms in SWF Licenses. 
Colonial Downs and the VHBPA agree that in order for any and all owner’s and
operator’s licenses for the additional SWFs referenced herein (including but not
limited to the new SWFs in Henry and Scott Counties, the Second Chesapeake SWF,
and SWFs in Northern Virginia) to be effective for purposes of this Agreement,
such licenses shall contain or incorporate the provisions of this Agreement
relating to adjustments to contributions from the Thoroughbred Partners’ Account
to the Horsemen’s Account and Section 20 hereof.  The parties agree to use their
best efforts to have the SWF licenses issued by the Commission contain or
incorporate such provisions.

 

9.                                       Stalls and Track Facilities.

 

A.                                   Availability of Stalls and Track Facilities
Before, During and After Race Meetings.  Colonial Downs shall make available at
least one thousand (1,000) stalls to Horsemen during each Race Meeting.  Access
to the racing strip, barns, track kitchen facilities, dormitories, and related
backside facilities at the Racetrack (collectively, the “Backside Facilities”)
necessary

 

20

--------------------------------------------------------------------------------


 

for training purposes shall be made available by Colonial Downs without charge
(i) prior to each live Race Meeting, to Horsemen who have horses training for
that live Race Meeting, and (ii) following each live Race Meeting, to Horsemen
who have raced at the Racetrack during that Race Meeting.  The Backside
Facilities shall be made available by Colonial Downs prior to and following each
Race Meeting for an aggregate total of 20 days, the exact number of days before
and number of days after each Race Meeting to be agreed upon each year by
Colonial Downs and the VHBPA.  Notwithstanding the foregoing, such periods may
be shortened if the Backside Facilities are then needed for a live standardbred
race meeting, and Colonial Downs shall provide advance notice to the Horsemen in
any such event.  During the aforesaid periods, Colonial Downs shall, at its own
expense, make water and electricity available to each barn in use and keep the
racing surfaces properly harrowed and watered.

 

B.                                     Vendors.  Except as expressly provided
elsewhere in this Agreement, Colonial Downs shall not impose upon Horsemen any
exclusive arrangement concerning farriers, feedmen, tack supplies, or any other
suppliers or providers of services customarily used by owners and trainers;
provided, however, that if Colonial Downs permits the use of bedding material
other than straw, it may require the use of an exclusive supplier in order to
facilitate removal of such used material.  Notwithstanding the foregoing,
Colonial Downs reserves the right to impose reasonable non-discriminatory
requirements for security, safety and environmental reasons.  Colonial Downs
shall use its reasonable best efforts to keep unlicensed persons in the above
categories off its premises.

 

C.                                     Stall Applications.  Not less than
seventy-five (75) days prior to each Race Meeting, Colonial Downs shall publish
and distribute stall applications to horsemen.  Colonial Downs shall use its
commercially reasonable efforts to ensure that: (i) the stall application

 

21

--------------------------------------------------------------------------------


 

contains notice of the cut-off date for the submission of stall applications;
(ii) the stall application contains in bold face type any rules of entry
preference for Virginia-bred, Virginia-sired, Virginia-owned, or
Virginia-stabled horses; (iii) the stall application provides on the front cover
that no dogs will be allowed in the stable area, that no children will be
allowed to stay in the backstretch dormitories, and that the other
rules applicable to the backside anticipated by Colonial Downs to be enforced at
each Race Meeting will be posted at the Track and will be mailed upon request to
trainers and others; and (iv) each completed application contains the name,
permanent address, telephone number, and electronic mail (e-mail) address of the
owner and trainer of each horse expected to be stabled on the grounds of the
Racetrack during that Race Meeting.   Colonial Downs shall, in the exercise of
its sole business judgment, determine the terms for and approve or disapprove
applications for stalls, but to the extent reasonably possible, preference shall
be given to stall applications for Virginia-bred horses, Virginia-owned horses,
and Virginia-sired horses.  Colonial Downs may consider, among other things, the
following criteria in allocating stalls to Horsemen for use during Race
Meetings:

 

(1)                                  The overall quality of the horses listed on
the stall application;

 

(2)                                  The quality of the racetrack(s) where the
horses listed on the stall applications have previously raced;

 

(3)                                  The number of starts a trainer listed on
the application has made at past Colonial Downs Race Meetings, where applicable;

 

(4)                                  The financial and professional integrity of
the trainer listed on the stall application;

 

(5)                                  The total number of stalls requested by a
trainer in relation to the number of available stalls; and

 

22

--------------------------------------------------------------------------------


 

(6)                                  The best interests of Colonial Downs and
thoroughbred racing.

 

Each Horsemen accepting a stall at the Racetrack shall be required to use his or
her best efforts to run his or her horses at the Racetrack during the Race
Meeting consistent with the horses’ physical condition and fitness, and race
conditions.

 

D.                                    Racetrack Kitchen.  Colonial Downs shall
provide a Racetrack kitchen for use by Horsemen and others, with the terms,
conditions and provisions thereof to be mutually agreed upon on an annual basis
by the VHBPA and Colonial Downs.  Joint approval of Colonial Downs and the VHBPA
shall be required concerning, but not limited to, management of the facility,
cleanliness of the facility, palatability and cost of food, adequacy of hours of
operation, and adequacy of premises insurance coverage.

 

E.                                      VHBPA Accommodations. Colonial Downs
shall provide a suitable location on the backstretch for construction of a
permanent building by the VHBPA, to be used during the Race Meetings for a
classroom facility, an office for the chaplaincy program, a counseling office, a
chapel, recreation, and a secure office and storage facility for the VHBPA. 
Colonial Downs shall furnish electrical service, telephone hook-up, and
television race simulcasting for the building.  The VHBPA shall save and hold
harmless and shall indemnify Colonial Downs against any expenses, costs, claims,
or demands, including attorney’s fees, arising out of the construction and use
of the building, electrical service, telephone hook-up, and television race
simulcasting. Colonial Downs shall also provide the VHBPA a grandstand suite,
free of charge except for food service, for use by its members and guests on
each race day (except for the Virginia Derby) in 2005, 2006, and 2007, unless
the parties agree otherwise.

 

10.                                 Racing Committee.  Colonial Downs and the
VHBPA have organized and shall maintain a joint committee to be known as the
“Racing Committee.”  The VHBPA and Colonial

 

23

--------------------------------------------------------------------------------


 

Downs shall each continue to appoint not more than four (4) representatives to
the Racing Committee.  The Racing Committee (i) shall meet at the request of
either Colonial Downs or the VHBPA on at least five (5) days notice to the other
party, and (ii) may consider such matters as the stable area, barns, tack rooms,
dormitories, promotion, publicity, track conditions (bad weather closing),
racing-related programs, reserved seats and passes for Horsemen, number of
races, purse schedules, track kitchen, other matters related to attendance,
pari-mutuel handle or the quality of racing, and health benefit programs, death
benefits, drug and alcohol abuse programs, and any other program that will aid
and assist the racing industry in Virginia in hiring, retaining and caring for
its personnel at the highest level.

 

11.                                 Representations and Warranties.

 

A.                                   VHBPA.  In addition to the representations
and warranties contained elsewhere in this Agreement, the VHBPA warrants,
represents to and covenants with Colonial Downs that during the Term of this
Agreement:

 

(1)                                  This Agreement has been approved by the
Board of Directors of the VHBPA;

 

(2)                                  This Agreement is valid and enforceable
against the VHBPA according to its terms;

 

(3)                                  Except as provided in Section 14 below, the
VHBPA and its officials shall not acquiesce or actively participate in any
attempt to delay, interrupt, or bring about the temporary or permanent cessation
or suspension of racing or other activities at the Racetrack, including
simulcasting, or activities at the SWFs at any time during the Term of this
Agreement;

 

24

--------------------------------------------------------------------------------


 

(4)                                  Each VHBPA official shall utilize
commercially reasonable powers of persuasion and shall take all reasonable
action within his or her power, including all commercially reasonable legal
means at his or her disposal, to ensure that all VHBPA Members, their employees,
other related personnel, and other backside personnel comply with the terms of
this Agreement;

 

(5)                                  This Agreement shall be made available for
review and copying by Members of the VHBPA and all other licensed owners,
trainers, employees and backside personnel at the VHBPA office; and

 

(6)                                  The VHBPA shall use its reasonable best
efforts to ensure that the backside area of the Racetrack is maintained in a
safe, clean, and orderly condition when in use.

 

B.                                     Colonial Downs.  In addition to the
representations and warranties contained elsewhere in this Agreement, Colonial
Downs warrants, represents to and covenants with the VHBPA that during the Term
of this Agreement:

 

(1)                                  This Agreement has been approved by its
General Partner;

 

(2)                                  This Agreement is valid and enforceable
against Colonial Downs according to its terms;

 

(3)                                  Colonial Downs shall use its reasonable
best efforts to ensure that the backside area of the Racetrack is maintained in
a safe, clean and orderly condition when in use; and

 

(4)                                  Colonial Downs shall use its reasonable
best efforts to assist the VHBPA in developing health and welfare programs for
backstretch personnel; provided that, this Section imposes no obligation on
either party to fund any such program.

 

25

--------------------------------------------------------------------------------


 

12.                                 Racing Officials.  Colonial Downs shall send
to the President of the VHBPA a written list of the persons whom Colonial Downs
has requested the Commission to approve as racing officials for each Race
Meeting at the same time it submits that list to the Commission in accordance
with the Commission’s regulations.

 

13.                                 Governmental Approval.  Nothing contained in
this Agreement shall be construed as requiring either party to perform any term
when such performance is contrary to law or requires prior governmental
approval; provided, however, both parties shall use their best efforts to obtain
governmental approval if such is required.

 

14.                                 Authorization for Out-of-State
Simulcasting.  During the Term of this Agreement, the VHBPA as the authorized
representative of the Horsemen for interstate simulcasting purposes, hereby
consents and authorizes Colonial Downs to negotiate and contract with simulcast
and receiving facilities, including off-track wagering facilities outside the
Commonwealth of Virginia, for (i) the conduct of off-track wagering at the
Racetrack and the SWFs, and (ii) off-track wagering on live thoroughbred races
emanating from the Racetrack, pursuant to the Interstate Horse Racing Act of
1978, P.L. 95-515 (the “Interstate Horse Racing Act”).  This Agreement
constitutes the contract required by Section 3004(a) of the Interstate Horse
Racing Act.  Colonial Downs shall consider the best interests of live racing
when simulcasting.  To the extent required by law, out-of-state simulcasting for
all of Colonial Downs’ races at the Racetrack shall be subject to the consent of
the VHBPA, which consent shall not be unreasonably withheld, delayed or
conditioned.  In the event consent is withheld, the VHBPA shall set forth its
reasons for withholding its consent within a reasonable time after notice from
Colonial Downs in advance of the intended simulcast.

 

26

--------------------------------------------------------------------------------


 

15.                                 Copies of Documents; Database.  Colonial
Downs shall send a copy of its stall application form, stakes purse program, and
condition book for each Race Meeting to the VHBPA on or before the first day
they are distributed to Horsemen.  Additionally, Colonial Downs shall provide
the VHBPA copies of all filings, if any, it makes with the U. S. Securities and
Exchange Commission promptly after such filings are made.  Colonial Downs shall
share and coordinate all information and data on Horsemen racing at the track
with the VHBPA.  The parties shall work jointly to develop and maintain an
effective database of Horsemen racing in Virginia.  Not later than thirty (30)
days following the close of each Race Meeting, Colonial Downs shall provide the
VHBPA a list of all owners and trainers who participated in that Race Meeting,
including addresses, telephone numbers, and e-mail addresses to the extent
collected by Colonial Downs pursuant to Subsection 9.C. and otherwise.

 

16.                                 Horsemen’s Backstretch Improvements and
Programs.  Colonial Downs and the VHBPA agree to expend for the benefit of
Horsemen certain funds during calendar years 2005, 2006 and 2007 for the
improvement of backstretch working and living conditions and for educational,
recreational, and counseling programs.  Colonial Downs shall provide $75,000 in
2005 and $50,000 in 2006 and 2007 (subject to adjustment as provided in
Subsection 20.B. hereof) to be used solely for capital improvements and to be
provided no later than June 1st of each year.   In addition, the VHBPA and
Colonial Downs shall use their best efforts to ensure that at least $175,000 is
provided annually from the legitimate breakage deposited into the Racing
Benevolence Fund pursuant to § 59.1-392(T)(2) of the Code of Virginia for the
foregoing improvements and programs.  Regarding the latter Fund, the VHBPA and
Colonial Downs agree to use their best efforts to obtain any necessary
authorization to use part of the legitimate breakage for such improvements and
programs.  All of the above funds shall be deposited into

 

27

--------------------------------------------------------------------------------


 

the Backstretch Improvement Escrow Account, which shall be established at a
financial institution mutually acceptable to both Colonial Downs and the VHBPA,
and shall be expended as mutually agreed by Colonial Downs and the VHBPA and
subject to Commission approval pursuant to Section 30 hereof.  To the extent
funds are available, the improvements and programs shall include the following:
(1) training and educational programs such as the Groom Elite Program, which is
a formal program developed in cooperation with Texas A & M University to train
grooms in equine science concepts and practices; (2) chaplaincy and counseling,
including health and drug abuse programs; (3) participation in the national Kids
To The Cup program to encourage young people to learn about the horse industry
by participation in backstretch activities; (4) after-work recreational programs
for backstretch personnel, such as picnics, evening television and videos, etc.;
(5) expansion and improvement to dormitory facilities to better serve the health
needs of backstretch personnel; (6) implementation of a plan to eliminate from
all barns the water runoff problem that in the past has resulted in standing
water, which plan shall include appropriate landscaping and pesticide spraying
and installation of gutters; (7) structural modification to the Receiving Barn
to improve ventilation; and (8) construction of the office/classroom facility,
identified in Section 9.E. above.  At the conclusion of each Race Meeting, the
VHBPA shall within sixty (60) days provide Colonial Downs with an accounting of
all expenditures made from the Backstretch Improvement Escrow Account.

 

17.                                 Right to Terminate.  Either party may
terminate this Agreement upon the other party’s failure to substantially perform
as required under this Agreement and such failure continues for thirty (30) days
following the date written notice of default detailing the perceived failure to
perform is sent to and received by the allegedly defaulting party in accordance
with Section 23 below.  Such termination shall not constitute an election of
remedy, nor shall it

 

28

--------------------------------------------------------------------------------


 

constitute a waiver of a party’s other remedies at law or in equity. 
Additionally, Colonial Downs may terminate this Agreement upon written notice to
the VHBPA if the Racetrack and all the SWFs are closed for ninety (90)
continuous days.

 

18.                                 Indemnification.  The VHBPA shall indemnify
and save harmless Colonial Downs, its agents, representatives, employees,
officers, directors and stockholders, their respective successors and assigns,
and all persons acting by, through, under, or in concert with any of them, from
and against any and all demands, liabilities, loss, costs, damages, or expenses
of whatever nature or kind, including fees of attorneys and all other expenses,
arising out of or in any way related to or occasioned by Colonial Downs’
performance under Subsection 4.I. hereof (Administrative Fee).

 

19.                           Mediation; Arbitration.

 

A.                                   Attempt to Resolve Disputes.  In the event
of any disputes or differences arising out of this Agreement, which the parties
have been unable to resolve after reasonable efforts to do so, either party may
refer the dispute or difference to a mediator mutually acceptable to the
parties.  In the event such mediation is unsuccessful, or the parties are unable
to agree on a mediator, either party may refer the dispute or difference for
final settlement to arbitration in accordance with the following procedures.

 

B.                                     Administration.  The arbitration shall be
administered by the American Arbitration Association (“AAA”), or its successor,
pursuant to the expedited procedures (irrespective of the amount in controversy)
of the AAA’s then-prevailing Commercial Arbitration Rules (the “Rules”), subject
to the limitations and modifications set forth herein.  The laws of the
Commonwealth of Virginia will govern all matters arising under the arbitration

 

29

--------------------------------------------------------------------------------


 

without giving effect to the choice of law principles thereunder.  The
arbitration will be held in Virginia unless the parties otherwise agree.

 

C.                                     Notice to Arbitrate.  Notice of a demand
for arbitration pursuant to this procedure (the “Notice to Arbitrate”) shall be
made in writing and delivered to all other affected parties as provided in
Section 23 hereof.  The Notice to Arbitrate shall be accompanied by a short and
plain statement of the party’s claim(s), the grounds for same and the relief
sought.  Within ten (10) days of receipt of the Notice to Arbitrate, the other
party shall set forth in writing and deliver to all other affected parties as
provided in Section 23 hereof, an answer setting forth its response to the claim
for relief, as well as any affirmative defenses and counterclaims.

 

D.                                    Selection of Arbitrator(s).  The
arbitration shall be before one neutral arbitrator (the “Arbitrator”) to be
selected in accordance with the Rules (as modified herein).  In the event the
parties cannot agree upon an Arbitrator within ten (10) business days from
receipt of the Notice to Arbitrate, each party shall select one Arbitrator.  The
Arbitrators so selected shall select a third arbitrator at the Pre-Hearing
Conference (as defined herein), who shall be the chairperson of the three member
panel.

 

E.                                      Pre-Hearing Conference.  The
Arbitrator(s), within ten (10) days of his, her or their appointment, shall
conduct a pre-hearing conference (the “Pre-Hearing Conference”).  The parties
shall be prepared to discuss discovery matters, schedule the Additional
Conference and Arbitration Hearing (as defined herein), decide procedural
matters and address all other questions that may be presented.

 

F.                                      Discovery.  The parties shall have the
right to conduct and enforce pre-hearing discovery in accordance with the
Federal Rules of Civil Procedure then in effect for the

 

30

--------------------------------------------------------------------------------


 

Eastern District of Virginia (Richmond Division), including any Local
Rules (collectively, the “Court Rules”), subject to the following:

 

(1)                                  The parties shall make the voluntary
disclosures described in the Court Rules (except those applicable to expert
witnesses) within fifteen (15) days after the appointment of the Arbitrator(s). 
The identity and report of each expert witness, as well as all other disclosures
described in the Court Rules, shall be disclosed to the other parties no later
than thirty (30) days after the appointment of the Arbitrator(s).

 

(2)                                  Each party may serve a request for
production of tangible and documentary evidence.  Responses to a request for
production shall be due fifteen (15) days after receipt.

 

(3)                                  Each party may serve no more than one set
of interrogatories limited to no more than thirty (30) questions, including
subparts.  Answers to interrogatories shall be due fifteen (15) days after
receipt.

 

(4)                                  Each party may depose up to, but no more
than, three (3) witnesses; provided, however, that each party is limited to no
more than a total of eighteen (18) hours of deposition time in the aggregate.

 

(5)                                  All discovery must be completed within
forty-five (45) days after appointment of the Arbitrator(s) (the “Discovery
Deadline”).

 

(6)                                  The Arbitrator(s), for good cause shown,
upon motion and three (3) days’ notice to all parties, may extend any of the
discovery deadlines set forth herein for a period not to exceed fourteen (14)
days.

 

(7)                                  The Arbitrator(s) shall have the right and
authority to decide any and all discovery disputes.  The Arbitrator(s) shall be
empowered to issue subpoenas and any and

 

31

--------------------------------------------------------------------------------


 

all process and orders permitted under the Rules to compel cooperation in
discovery and otherwise enforce the discovery rights and obligations of the
parties.

 

G.                                     Additional Conference.  Within ten
(10) days after the Discovery Deadline, the Arbitrator(s) shall hold an
additional conference (the “Additional Conference”) to set dates for the
exchange of witness and exhibit lists, deposition testimony designations,
testimony summaries and arbitration briefs; determine the length of the
Arbitration Hearing; and address any and all other questions that may be
presented.

 

H.                                    Arbitration Hearing.  The arbitration
hearing (the “Arbitration Hearing”) shall commence within twenty (20) days after
the date of the Additional Conference, unless otherwise agreed by the parties. 
For good cause shown, the Arbitrator(s) may grant no more than one
(1) continuance per party of a duration not to exceed ten (10) days each;
provided, however, no party shall be entitled to any other continuances.  Unless
otherwise agreed by the parties or ordered by the Arbitrator(s) for good cause
shown, the Arbitration Hearing shall continue from day-to-day for such period of
time (not to exceed five (5) days) as may be set by the Arbitrator(s).  Each
party shall have equal time for presentation and rebuttal, unless otherwise
agreed by the parties.  The parties may present evidence, at their option, in
the form of testimony (live and/or by deposition), documents and other tangible
evidence, or testimony summaries, or any combination thereof.  The
Arbitrator(s), upon timely request by a party or if otherwise required by law,
shall require witnesses to testify under oath administered by any duly qualified
person.  Any party, at its own cost and three (3) days’ notice to all other
parties, may arrange for a stenographic record of the proceedings.  Such record
shall be made available for inspection and copying by all other parties and the
Arbitrator(s).

 

32

--------------------------------------------------------------------------------


 

I.                                         Arbitration Award.  Notwithstanding
the foregoing, it is the parties’ intent that the arbitration shall be completed
and resolved within one hundred and twenty (120) days of the commencement of
such proceeding.  The Arbitrator(s) shall issue and deliver to each party a
written and signed award (the “Arbitration Award”) within thirty (30) days of
the closing of the record.   The Arbitration Award shall contain the factual and
legal bases for such award.  The Arbitration Award, in addition to the relief
granted therein, may award attorneys’ fees and costs to the prevailing party as
the Arbitrator(s) may determine in light of all of the circumstances.  The
Arbitration Award shall be final and binding upon the parties in accordance with
its terms and Section 8.01-577 et seq.  of the Code of Virginia.

 

J.                                        Default.  If a party fails to proceed
with arbitration or defaults in his obligation to arbitrate, such default shall
not prevent the other party from proceeding with such arbitration and the party
who fails to proceed with such arbitration shall be bound by the arbitration.

 

K.                                    Costs.  The costs of the arbitration
incurred by the parties for hearing reporting fees, rental of a hearing room and
all AAA fees, costs and services charges and of the arbitrator shall be paid by
Colonial Downs, except that hearing postponement or cancellation fees or charges
by the AAA or the arbitrator(s) shall be borne exclusively by the canceling or
postponing party.  Conversely, with respect to all other matters, unless the
arbitrator(s) otherwise so determines and provides in the arbitration award,
each party shall bear its own costs and expenses incurred by that party in
connection with the arbitration, including without limitation each party’s own
travel expenses, hearing witness expenses and attorney’s fees.

 

33

--------------------------------------------------------------------------------


 

20.                                 Contribution Adjustments.

 

A.                                   Changes in Applicable Law.  The parties
have negotiated the relevant transfers from the Thoroughbred Partners’ Account
to the Horsemen’s Account (the “Purse Amounts”) from expected handle at the
Richmond (Hull Street) SWF, the Vinton SWF, the existing Chesapeake SWF, the
Second Chesapeake SWF, and future SWFs located in Henry and Scott Counties, and
Northern Virginia based upon those statutes, regulations, administrative
proceedings, common law and other accepted sources of rules and regulations
applicable to the parties that are in effect as of the date hereof
(collectively, “Applicable Law”).  Under Applicable Law, certain allocations of
rights and entitlements have been made to Colonial Downs (such as uncashed
tickets) and the VHBPA (such as a portion of breakage), and the parties do not
intend to alter such existing rights and entitlements by this Agreement
generally or by application of this Section 20, in particular, to future
events.  Nonetheless, in the event there is a change in Applicable Law or a
ruling or action of the Commission that alters contributions to the Thoroughbred
Partners’ Account or transfers to the Horsemen’s Account, or otherwise inures to
the benefit or detriment of the VHBPA or its successors in the form of purses,
operating funds or awards, then the parties agree that the Purse Amounts shall
be adjusted to restore the parties to the economic terms set forth in this
Agreement.  By way of example and not limitation, if Applicable Law is changed
to provide that a percentage of breakage or uncashed tickets is applied to
increase purses for thoroughbred racing, then the Purse Amounts shall be
adjusted downward such that in any fiscal year the amount contributed to purses
pursuant to the terms hereof shall be reduced by an amount equal to the
contribution to purses from breakage.   By way of further example, if the
percentage of handle paid to the Commonwealth of Virginia as a pari-mutuel tax
increases, there shall be no change in the Purse Amounts under this Agreement

 

34

--------------------------------------------------------------------------------


 

unless such increased pari-mutuel tax is used to supplement purses or is used
for the exclusive activities of the representative horsemen group or groups for
Horsemen racing at Colonial Downs.

 

B.                                     Changes in MVRC Management Fee.  The
parties have also negotiated the relevant transfers from the Thoroughbred
Partners’ Account to the Horsemen’s Account from expected handle at the Richmond
(Hull Street) SWF, the Vinton SWF, the existing Chesapeake SWF, the Second
Chesapeake SWF, and future SWFs located in Henry and Scott Counties, and
Northern Virginia based upon an amendment to the Management and Consulting
Agreement reducing MVRC’s management fee to 1.5% of handle wagered at Richmond
(Hull Street), Vinton, and SWFs located in Henry and Scott Counties.  If that
management fee is further reduced pursuant to Section 4.1.4 of the Management
and Consulting Agreement, then one-half of the amount of that reduction
attributable to handle at Richmond (Hull Street), Vinton, and SWFs located in
the Henry and Scott Counties (collectively, the “New Handle) shall be
contributed by Colonial Downs to the Thoroughbred Partners’ Account (such that
the effective rate of contribution attributable to the New Handle is increased
by .375%) and such amount shall be added to the annual transfer of funds from
the Thoroughbred Partners’ Account to the Horsemen’s Account regarding Richmond
(Hull Street), Vinton, and all SWFs located in Henry and Scott Counties, as set
forth in Exhibit B hereto.  Such payments shall commence upon the effective date
of the management fee reduction and shall terminate upon the termination of such
reduction in the management fee pursuant to Section 4.1.4 of the Management and
Consulting Agreement.  Similarly, if the management fee in the Management and
Consulting Agreement currently applicable to handle at SWFs, other than those
identified above, is reduced at any time, then Colonial Downs shall annually
provide $100,000 for capital improvements to the

 

35

--------------------------------------------------------------------------------


 

Racetrack’s backstretch pursuant to Section 16 hereof effective in the first
full calendar year after the reduction in the management fee goes into effect. 
Such obligation shall be reduced to $50,000 per year if the management fee
reduction is terminated pursuant to Section 4.1.4 of the Management and
Consulting Agreement.

 

C.                                     Termination of Management Fee.  If the
above-referenced management fees are reduced to zero or otherwise eliminated
completely then the annual transfer of funds from the Thoroughbred Partners’
Account to the Horsemen’s Account for all SWFs, wherever located within
Virginia, shall be subject to good faith negotiations between the parties, or
their successors or assigns, as to the appropriate sharing between them of the
benefits of that reduction or elimination.

 

D.                                    Duration.  The terms and provisions of
this Section 20 shall remain in full force and effect for as long as the
licenses for the Richmond (Hull Street) SWF, the Vinton SWF, the existing
Chesapeake SWF, the Second Chesapeake SWF, or the SWFs located in Henry and
Scott Counties remain in effect.

 

21.                                 Consents, Approvals, Agreements or
Assurances.  Wherever this Agreement requires the consent, approval, agreement,
or assurance of Colonial Downs and/or the VHBPA, (i) a request for such consent,
approval, agreement, or assurance from one party shall be responded to by the
other party in a timely and businesslike manner, and (ii) such consent,
approval, agreement, or assurance shall not be unreasonably withheld, delayed or
conditioned unless otherwise specifically provided in this Agreement.

 

22.                                 Counterparts.  This Agreement may be
executed in any number of counterparts, each of which shall be deemed an
original, but all of which shall constitute one and the same instrument.

 

36

--------------------------------------------------------------------------------


 

23.                                 Notices.  All notices, requests, demands or
other communications as may be required by this Agreement shall be in writing,
shall be signed by an authorized representative of the party providing the
communication, shall be sent to each of the persons listed below, may be sent by
certified mail, return receipt requested, or by telephone facsimile, and shall
be deemed to have been given or made when received by personal delivery or
otherwise.  A courtesy hard copy of any communication that is sent by telephone
facsimile also shall be sent by certified mail, return receipt requested.  The
current addresses of persons to whom communications are to be sent are as
follows:

 

Colonial Downs:

Mr. Jeffrey P. Jacobs

 

Colonial Downs, L.P.

 

10515 Colonial Downs Parkway

 

New Kent, VA 23124

 

 

 

Mr. Ian M. Stewart, President

 

Colonial Downs, L.P.

 

10515 Colonial Downs Parkway

 

New Kent, VA 23124

 

 

Copy to:

James L. Weinberg, Esq.

 

Hirschler Fleischer

 

The Federal Reserve Bank Building

 

P.O. Box 500

 

701 E. Byrd Street, 15th floor

 

Richmond, VA 23219

 

 

 

Mr. John E. Mooney, President

 

Maryland-Virginia Racing Circuit, Inc.

 

10515 Colonial Downs Parkway

 

New Kent, VA 23124

 

 

 

H. Lane Kneedler, Esq.

 

Reed Smith LLP

 

901 East Byrd Street, Suite 1700

 

Richmond, VA 23219-4069

 

37

--------------------------------------------------------------------------------


 

VHBPA:

Ms. Althea D. Richards, President

 

Virginia Horsemen’s Benevolent and

 

Protective Association, Inc.

 

P.O. Box 273

 

Millwood, VA 22646

 

 

Copy to:

Frank Petramalo, Jr., Esq.

 

VHBPA

 

38-C Garrett Street


 


WARRENTON, VA 20186


 

24.                                 Waivers.  No waiver by a party to this
Agreement of any breach of this Agreement or any of its terms shall be effective
unless, and only to the extent, such waiver is in writing signed by the party
providing or making such waiver and delivered to the other party as provided in
Section 23 above.  No waiver of any breach shall be deemed to be a waiver of any
other or any subsequent breach.

 

25.                                 Applicable Law; Venue.  This Agreement is
being executed and delivered in the Commonwealth of Virginia and shall be
construed and enforced in accordance with the law of Virginia without regard to
its conflict of laws rules and provisions.  In all court proceedings brought in
connection with this Agreement, the parties hereto irrevocably consent to
exclusive personal jurisdiction by, and venue in, the Circuit Court for the City
of Richmond, Virginia, or the United States District Court for the Eastern
District of Virginia, Richmond Division.

 

26.                                 Headings.  Any headings preceding the text
of the several sections, subsections, paragraphs and subparagraphs hereof are
inserted solely for convenience of reference and shall not constitute a part of
this Agreement, nor shall they affect its meaning, construction, or effect.

 

27.                                 Severability.  If any provision of this
Agreement is declared invalid by any tribunal, or becomes invalid or inoperative
by operation of law, the remaining provisions of this Agreement shall not be
affected thereby and shall remain in full force and effect.

 

38

--------------------------------------------------------------------------------


 

28.                                 Entire Agreement; Modification.  This
Agreement contains the entire Agreement between the parties and supersedes all
prior agreements (including the Existing Agreement) and understandings, both
written and oral, between the parties with respect to the subject matter of this
Agreement; provided, however, this Agreement shall not alter the allocation of
funds to the Horsemen’s Account from the New Richmond SWF and SWFs in
Central-Southside Virginia Region pursuant to the Existing Agreement.  This
Agreement shall be binding upon and inure to the benefit of each party hereto,
its legal representatives and successors, including, but not limited to, any
successor group to the VHBPA that is the recognized majority thoroughbred
horsemen’s group.  No modification, variation or amendment of this Agreement or
of any attachment or exhibit to this Agreement shall be effective unless such
modification, variation or amendment is in writing and has been signed by the
parties to this Agreement.  This Agreement may be assigned by Colonial Downs in
its sole discretion, subject to applicable law.

 

29.                                 Conditions Precedent to Effectiveness of
this Agreement.  The parties acknowledge that this Agreement and the
expenditures from the Racing Benevolence Fund detailed in Section 16 above are
subject to the approval of the Commission.  If this Agreement in its entirety
and such expenditures are not approved by the Commission, this Agreement shall
be null and void.

 

Upon satisfaction or waiver of the foregoing conditions, this Agreement shall be
effective as of January 1, 2005, regardless of the date of the satisfaction or
waiver of such conditions.

 

39

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first stated above.

 

 

VIRGINIA HORSEMEN’S

COLONIAL DOWNS, L.P.

 

BENEVOLENT AND PROTECTIVE

 

 

ASSOCIATION, INC.

By:

Stansley Racing Corp., its General Partner

 

 

 

 

 

 

By:

/s/ Althea D. Richards

 

 

By:

/s/ Ian M. Stewart

 

 

Althea D. Richards, President

 

 

Ian M. Stewart, President

 

 

 

 

 

 

 

STANSLEY RACING CORP.

 

 

 

 

 

 

 

By:

/s/ Ian M. Stewart

 

 

 

Ian M. Stewart, President

 

 

40

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF

TRUST AGREEMENT

 

THIS TRUST AGREEMENT is entered into this            day of                   ,
200      , by and between COLONIAL DOWNS, L.P., a Virginia limited partnership
(the “Trustee”), and the VIRGINIA HORSEMEN’S BENEVOLENT AND PROTECTIVE
ASSOCIATION, INC., a not-for-profit corporation (the “VHBPA”), on behalf of the
thoroughbred horsemen engaging in thoroughbred racing at Colonial Downs’
racetrack (the “Track”) (collectively, the “Beneficiaries”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to prior agreements that have expired and an Agreement, dated
as of November       , 2002 (the “Horsemen’s Agreement”), relating to live
thoroughbred racing at Colonial Downs, among other matters, the Trustee has and
will make deposits into an account currently maintained at BB&T Bank, N.A.,
Middleburg branch (the “Thoroughbred Partners’ Account”) a portion of which will
be used to fund purses and related payments to the Beneficiaries participating
in racing at the Track during the 2003 thoroughbred racing season and other
years governed by the Horsemen’s Agreement;

 

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties agree as follows:

 

1.                                       The Account.  The Trustee shall
maintain the Thoroughbred Partners’ Account at a financial institution mutually
acceptable to the parties and that is insured by an agency of the United States
government.

 

2.                                       Deposits.  The Trustee shall deposit
all funds required by the Horsemen’s Agreement into the Thoroughbred Partners’
Account.  The funds so deposited into the Thoroughbred Partners’ Account,
exclusive of interest earned thereon and amounts payable to Colonial Downs
therefrom, are hereinafter referred to as the “Trust Account Funds.”  Except as
provided in Section 5.B. of the Horsemen’s Agreement, no other funds shall be
deposited into the Thoroughbred Partners’ Account, and the Trustee shall not
commingle any other funds with the Trust Account Funds.

 

3.                                       Withdrawals.  The VHBPA, on behalf of
the Beneficiaries, grants the Trustee the authority to withdraw funds from the
Thoroughbred Partners’ Account to make payments required to be made pursuant to
the terms and provisions of the Horsemen’s Agreement, including, without
limitation, to provide for the payment of purses and related awards to the
Beneficiaries.

 

A-1

--------------------------------------------------------------------------------


 

4.                                       Title to Funds in the Account.  The
Trustee shall hold only legal title to the Trust Account Funds and shall not
have any equitable or beneficial interest in such Funds.  Accordingly, the Trust
Account Funds are excluded from the Trustee’s estate for purposes of 11 U.S.C.
§ 541(d), as amended.

 

5.                                       Interest.  The Trustee understands and
accepts that interest, if any, earned on the Funds will be reported under its
employer identification number, that such reporting is done as a matter of
convenience for the administration of the Thoroughbred Partners’ Account and
that the receipt of such interest does not affect the beneficial and equitable
title that the parties have to such interest and is not in derogation of the
rights and entitlements of the parties as set forth herein and in the Horsemen’s
Agreement.

 

6.                                       Trustee’s Duties.  The duties of the
Trustee under this Agreement shall be limited to the safekeeping and
disbursement of the Trust Account Funds and documents under the terms and
conditions of this Agreement.  The Trustee shall be entitled to rely on and may
assume the genuineness and authenticity of any signatures purported to be made
by the parties hereto, their lawful representatives, and successors or assigns. 
Upon election of either party hereto, an independent third party may be
appointed trustee of the Thoroughbred Partners’ Account and the Trustee
hereunder may be relieved of its duties as trustee but shall be bound by the
other provisions of this Agreement.

 

7.                                       Limitation on Liability.  The Trustee
shall not be liable for any claims, damages, liabilities, losses, costs, or
expenses arising from the Trustee’s acts or omissions with respect to the Trust
Account Funds or its performance hereunder, unless such actions or omissions
result from the Trustee’s negligence or willful misconduct.

 

8.                                       Reimbursement of Expenses.  The Trustee
shall be reimbursed in the form of one-half of the interest accruing on the
Trust Account Funds for all costs and expenses reasonably incurred by it in
connection with the administration of the Account, including payment of any
trustee fees to a third-party trustee.

 

9.                                       Termination.  This Agreement shall
terminate on the date on which all payments under the Horsemen’s Agreement have
been made and the Horsemen’s Agreement is no longer in effect.

 

10.                                 Notices.  All notices, approvals, and other
communications authorized or required to be given between the parties hereto
shall be validly given or made if in writing and sent in accordance with the
terms and conditions of the Horsemen’s Agreement.

 

11.                                 Governing Law.  This Agreement shall be
governed, construed, and enforced in accordance with the laws of the
Commonwealth of Virginia, without regard to any conflicts of law, rules or
provisions thereof.

 

12.                                 Miscellaneous.  Any action, suit, or
proceeding in respect of or arising out of this Agreement may be prosecuted as
to any party hereto in Richmond, Virginia.  Each party hereto consents to the
exercise of jurisdiction over its person by any court situated in Richmond,

 

A-2

--------------------------------------------------------------------------------


 

Virginia and having jurisdiction over the subject matter of any such action,
suit, or proceeding.  The invalidity or unenforceability of any provision of
this Agreement in any particular respect shall not affect the validity and
enforceability of any other provision of this Agreement or of the same provision
in any other respect.  This Agreement and the Horsemen’s Agreement set forth the
entire understanding of the parties to this Agreement with respect to the
operation of the trust for the Thoroughbred Partners’ Account and may not be
amended except by a written instrument executed by all parties hereto.  Other
than the Horsemen’s Agreement, any previous agreements or understandings among
the parties hereto regarding the subject matter hereof are merged into and
superseded by this Agreement.  All of the covenants, stipulations, terms, and
conditions of this Agreement shall extend to and be binding upon the respective
successors and assigns of the parties hereto, but this Agreement shall not be
assigned by the Trustee without the prior written consent of the Beneficiaries.

 

This Agreement or any amendment hereto may be executed in two or more
counterparts, each of which shall constitute an original, and all of which
together shall constitute one and the same Agreement.

 

VIRGINIA HORSEMEN’S

COLONIAL DOWNS, L.P.

 

BENEVOLENT AND PROTECTIVE

 

 

ASSOCIATION, INC.

By:

Stansley Racing Corp., its General Partner

 

 

 

 

 

 

By:

 

 

 

By:

 

 

 

Althea D. Richards, President

 

 

Ian M. Stewart, President

 

A-3

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Annual Transfers of Funds from Thoroughbred

Partners’ Account to Horsemen’s Account

 

All SWFs located in the Central-Southside Virginia Region (including, but not
limited to, the town of Vinton and Scott and Henry Counties)

 

4.5% of all thoroughbred handle in a calendar year at each such facility for ten
years from the opening date of each such facility.

After ten years from opening date, for each calendar year:

5% of the first $75,000,000 of thoroughbred handle at each such facility; plus
6% of thoroughbred handle in excess of $75,000,000 up to $150,000,000 at each
such facility; and plus 7% of thoroughbred handle in excess of $150,000,000 at
each such facility.

 

 

 

The Richmond (Hull St.) SWF

 

4% of the first $15,000,000 of thoroughbred handle in a calendar year at such
facility;

plus 5% of thoroughbred handle in excess of $15,000,000 up to $20,000,000 in a
calendar year at such facility;

plus 6% of thoroughbred handle in excess of $20,000,000 up to $25,000,000 in a
calendar year at such facility; and

plus 7% of thoroughbred handle in excess of $25,000,000 in a calendar year at
such facility.

 

 

 

The existing Chesapeake SWF and the Second Chesapeake SWF

 

4.5% of all thoroughbred handle in a calendar year in excess of the aggregate
sum of $22,375,000 of the combined thoroughbred handle from the two facilities.

 

 

 

Northern Virginia SWF

 

0% of all thoroughbred handle wagered at each such facility for the first 12
months of operation and thereafter as provided for “All Other SWFs” described
below.

 

 

 

All Other SWFs (including the aggregate thoroughbred handle of the two
Chesapeake SWFs up to $22,375,000)

 

5% of the first $75,000,000 of aggregate thoroughbred handle from such
facilities; plus 6% of aggregate thoroughbred handle in excess of $75,000,000 up
to $150,000,000 from such facilities; plus 7% of thoroughbred handle in excess
of $150,000,000 from such facilities less the amounts the VHBPA is authorized to
deduct from the Thoroughbred Partners’ Account pursuant to the Agreement
(including but not limited to NTRA dues, an administrative fee, and repayment of
advances (including interest) made by Colonial Downs to the Thoroughbred
Partners’ Account).

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Anticipated Development Schedule

 

Action Item

 

Time Period

 

 

 

1.

Identify and bring under contract potential SWF site.

 

4 to 6 weeks from approval of Agreement.

 

 

 

 

2.

Meeting with local government officials and neighbors; confirmation of zoning
compliance.

 

3 to 6 weeks from having site under contract.

 

 

 

 

3.

Application to the Virginia Racing Commission.

 

1 to 2 weeks from satisfaction of Item 2.

 

 

 

 

4.

Action by the Virginia Racing Commission on application after filing.

 

6 to 12 weeks.

 

 

 

 

5.

Application for permits to commence construction or renovation after grant of
licenses.

 

Within 1 week after grant of licenses.

 

 

 

 

6.

Construction or renovation period.

 

3 to 6 months.

 

 

 

 

7.

Total time from identifying a site to opening.

 

7 to 13 months.

 

C-1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Central-Southside Virginia Region

 

Counties

 

1.                           Albemarle

2.                           Allegheny

3.                           Amherst

4.                           Augusta

5.                           Bath

6.                           Bedford County

7.                           Bland

8.                           Botetourt

9.                           Buchanan

10.                     Campbell

11.                     Carroll

12.                     Craig

13.                     Dickenson

14.                     Floyd

15.                     Franklin County

16.                     Giles

17.                     Grayson

18.                     Greene

19.                     Halifax

20.                     Henry

21.                     Highland

22.                     Lee

23.                     Montgomery

24.                     Nelson

25.                     Patrick

26.                     Pittsylvania

27.                     Pulaski

28.                     Roanoke County

29.                     Rockbridge

30.                     Russell

31.                     Scott

32.                     Smyth

33.                     Tazewell

34.                     Washington

35.                     Wise

36.                     Wythe

 

Cities

 

1.                           Bedford City

2.                           Bristol

3.                           Buena Vista

4.                           Charlottesville

5.                           Covington

6.                           Danville

7.                           Franklin City

8.                           Galax

9.                           Lexington

10.                     Lynchburg

11.                     Martinsville

12.                     Norton

13.                     Radford

14.                     Roanoke City

15.                     Salem

16.                     South Boston

17.                     Staunton

18.                     Waynesboro

 

Towns (Population Greater Than 5,000)

 

1.                          Vinton

2.                          Abingdon

3.                          Blacksburg

4.                          Big Stone Gap

5.                          Farmville

6.                          Marion

7.                          Pulaski

8.                          South Boston

9.                          Wytheville

 

D-1

--------------------------------------------------------------------------------